DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 1/12/2022.
Claims 1-20 are presented for examination.
This application is a CON of 16/869,684 filed on 05/08/2020 now PAT 10,902,504 which is a CON of 16/443,053 filed on 06/17/2019 now PAT 10,650,439 which is a CON of 15/978,645 filed on 05/14/2018 now PAT 10,325,308 which is a CON of 15/667,025 filed on 08/02/2017 now PAT 9,972,045 which is a CON of 15/297,404 filed on 10/19/2016 now PAT 9,741,070 which is a CON of 14/920,205 filed on 10/22/2015 now PAT 9,477,982 which is a CON of 14/289,983 filed on 05/29/2014 now PAT 9,171,281 which claims benefit of 61/830,082 filed on 06/01/2013.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a first mobile scanning device configured to: wirelessly receive a first set of ordered items from the one or more electronic customer orders; display at least some of the ordered items in the first set in a first arrangement; scan a first item identification code included with a first stocked item of the first set; and display at least some of the ordered items in the first set in a second arrangement that is different than the first arrangement based on at least one of the first item identification code, the location map, and the associations between the stocked items and the N location values; and a second mobile scanning device configured to: wirelessly receive a second set of ordered items from the one or more electronic customer orders; display at least some of the ordered items in the second set in a third arrangement; scan a second item identification code included with a second stocked item of the second set; and 61Docket No.: 16526-000001/US/COG display at least some of the ordered items in the second set in a fourth arrangement that is different than the third arrangement based on at least one of the second item identification code, the location map, and the associations between the stocked items and the N location values. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887